DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 8-10, 18 to 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Prior art of reference fails to teaches wherein said.

8. “ wherein the machine learned model is trained using a plurality of images including at least one hand gesture, 38Attorney Docket No. 0059-715001 the machine learned model is trained using a plurality of ground-truth images of hand gestures, a loss function is used to confirm a match between a hand gesture and a ground-truth image of a hand gesture, and the detecting of the hand gesture based on the object in the image includes matching the object to the hand gesture matched to the ground-truth image of the hand gesture.”  

9. “ wherein the machine learned model is trained using a plurality of images each including at least one object, and the at least one object has an associated ground-truth box.”  

10. “ wherein the machine learned model generates a plurality of bounding boxes, the machine learned model determines a plurality of features based on at least a portion of an object 


18. “wherein the machine learned model generates a plurality of bounding boxes, the machine learned model determines a plurality of features based on at least a portion of an object within a bounding box, the machine learned model identifies the object based on the plurality of features, and the intent of the user is determined based on the identified object.”  

19. “ wherein the machine learned model is trained using a plurality of images including at least one hand gesture, the machine learned model is trained using a plurality of ground-truth images of hand gestures, a loss function is used to confirm a match between a hand gesture and a ground-truth image of a hand gesture, and the detecting of the hand gesture based on the object in the image includes matching the object to the hand gesture matched to the ground-truth image of the hand gesture.”  

Claim Rejections - 35 USC § 103
Claims 1-7, 11-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (2016/0266653) “Liu”

As of claim 11, Liu teaches a system comprising: 
a memory ([0106]) storing a set of instructions ([0093-0095]); and 

capture an image ([0064, 0080]); 
detect a hand gesture based on an object in the image ([0080]); 
determine, using a machine learned model ([0080] teaches The identification of a gesture can be implemented by Histogram method or Hidden Markov model), an intent of the user based on the hand gesture and the environment ([0080]); and
execute a task based at least on the determined intent ([0080]).  

In an obvious variation, Liu teaches a camera that collects images while rotating within a 3D space which would obviously read on the claimed subject matter “determine an environment in which a user is operating a computing device” (see [0065], 0105], capturing an image from a camera that rotates in a 3D space would determine the user’s environment).

Therefore, it have been obvious to one ordinary skill in the art before the effective filing date to provide a device to capture an image and determine user’s environment, as taught by Liu in order to efficiently detect and/or determine users location.   

As of claim 12, Liu teaches
wherein determining the intent of the user further includes: translating an interaction of the user with a real-world, and using the interaction and the gesture to determine the intent of the user ([0080] teaches gesture images are captured to determine the user’s intention at user’s location/environment (see [0065]) thus the user’s interaction with the real-world ).  

As of claim 13, Liu teaches
wherein the machine learned model is based on a computer vision model ([0080] teaches The identification of a gesture can be implemented by Histogram (that would be generated by a computer model) method or Hidden Markov model).  

As of claim 14, Liu teaches
wherein a first machine learned model and a second machine learned model are used to determine the intent of the user ([0080] teaches Histogram method or Hidden Markov model that are used to determine user’s intention of the gesture, thus it would be obvious to use one and/or both models to determine user’s intent); 
the set of instructions are executed by the processor to further cause the system: continuously track of the hand using the second machine learned model ([0080] teaches Histogram method or Hidden Markov model that are used to determine user’s intention of the gesture, thus it would be obvious to use one and/or both models to determine user’s intent).  

As of claim 15, Liu teaches
wherein the image is captured using a single non-depth sensing camera of a computing device ([0080] teaches capturing gestures with a single camera (thus a non-depth sensing camera) instead of multiple cameras that would be the same as not a non-depth sensing camera).

As of claim 16, Liu teaches


As of claim 17, Liu teaches
wherein the task includes at least one of a visual and audible output ([0092] teaches The manipulation command can be universal instructions, e.g., playback or power off, and can also be device specific instructions, such as switching channel or volume up (thus it may obviously involve a visual and audible output), [0109] teaches the controlled device performs a corresponding operation according to received manipulation information).  

	As of claims 1-7, claims 1-7 are rejected the same as respectively claims 11-17. Only claims 1-7 are method claims. 
	
As of claim 20, claim 20 is rejected the same as claim 11. Only claim 20  is a non-transitory computer readable storage medium claim. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSA SADIO whose telephone number is (571)270-5580. The examiner can normally be reached Monday-Friday 9:00 am-6:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

INSA . SADIO
Primary Examiner
Art Unit 2628



/INSA SADIO/Primary Examiner, Art Unit 2628